                          Case 19-10432-MFW                Doc 103       Filed 04/10/19         Page 1 of 30



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

           In re:                                                        Chapter 11

           DIESEL USA, Inc.,1                                            Case No. 19-10432 (MFW)

                             Debtor.


                                        FIRST AMENDED CHAPTER 11 PLAN
                                     OF REORGANIZATION OF DIESEL USA, INC.



           ARENT FOX LLP                                              YOUNG CONAWAY STARGATT &
           George P. Angelich (admitted pro hac vice)                 TAYLOR, LLP
           David J. Mayo (admitted pro hac vice)                      Pauline K. Morgan (No. 3650)
           Phillip Khezri (admitted pro hac vice)                     Kenneth J. Enos (No. 4544)
           1301 Avenue of the Americas                                Travis G. Buchanan (No. 5595)
           Floor 42                                                   1000 North King Street
           New York, NY 10019                                         Wilmington, Delaware 19801
           Tel: (212) 484-3900                                        Tel: (302) 571-6600
           Fax: (212) 484-3990                                        Fax: (302) 571-1253

           Dated: April 10, 2019




           1
             The last four digits of the Debtor’s federal tax identification number are 4308. The Debtor’s principal offices are
           located at 220 West 19th Street, New York, NY 10011.


01:24374626.1
                                                                     1
                       Case 19-10432-MFW          Doc 103     Filed 04/10/19    Page 2 of 30



                                                 INTRODUCTION

                   Diesel USA, Inc. (the “Debtor”) proposes the following chapter 11 plan of reorganization
           (the “Plan”) pursuant to chapter 11 of title 11 of the United States Code (the “Bankruptcy
           Code”). Capitalized terms used in the Plan have the meanings ascribed to such terms in Article
           I.A of the Plan. Reference is made to the Disclosure Statement for a discussion of the Debtor’s
           history, as well as a summary and analysis of the Plan and other related matters, including
           distributions to be made under the Plan. The Debtor is the proponent of the Plan within the
           meaning of section 1129 of the Bankruptcy Code.

           SUBJECT TO CERTAIN RESTRICTIONS AND REQUIREMENTS SET FORTH IN
           SECTION 1127 OF THE BANKRUPTCY CODE, FEDERAL RULE OF BANKRUPTCY
           PROCEDURE 3019 AND THIS PLAN, THE DEBTOR RESERVES THE RIGHT TO
           ALTER, AMEND, MODIFY, REVOKE, OR WITHDRAW THIS PLAN PRIOR TO ITS
           EFFECTIVE DATE.

           ARTICLE I – DEFINITIONS, RULES OF INTERPRETATION, AND CONSTRUCTION

              A. Defined Terms. As used herein, the following terms have the respective meanings
           specified below, except as expressly provided in other Sections of the Plan, unless the context
           otherwise requires (such meanings to be equally applicable to both the singular and plural, and
           masculine and feminine, forms of the terms defined). Any capitalized term used in the Plan but
           not defined herein that is used in the Bankruptcy Code or Bankruptcy Rules shall have the
           meaning assigned to that term in the Bankruptcy Code or Bankruptcy Rules.

                      1. “Administrative Claim” means a Claim for any expense Allowed under
                  Bankruptcy Code §§ 503(b), 507(b), or 546(c)(2) and entitled to priority under
                  Bankruptcy Code § 507(a)(2), including: (a) fees payable under 28 U.S.C. § 1930; (b)
                  actual and necessary costs and expenses incurred in the ordinary course of the Debtor’s
                  business; (c) actual and necessary costs and expenses of preserving the Estate or
                  administering the Chapter 11 Case; and (d) all Professional Fee Claims to the extent
                  Allowed by Final Order under Bankruptcy Code §§ 330, 331, or 503.

                      2. “Allowed” means, with respect to any Claim or Interest, such Claim or Interest or
                  any portion thereof that the Debtor has assented to the validity of or that has been (a)
                  expressly allowed under the Plan, (b) that is not Disputed, (c) that is either allowed or
                  determined by a Final Order of a court of competent jurisdiction, or (d) that is agreed to
                  by the Debtor or Reorganized Debtor and the holder of such Claim or Interest; provided,
                  however, that, notwithstanding anything herein to the contrary, by treating a Claim as an
                  “Allowed Claim” or an Interest as an “Allowed Interest,” the Debtor does not waive its
                  rights to contest the amount and validity of such Claim or Interest to the extent it is
                  disputed, contingent or unliquidated, in the manner and venue in which such Claim or
                  equity Interest would have been determined, resolved or adjudicated if the Chapter 11
                  Case had not been commenced; and provided, further that the amount of any Allowed
                  Claim or Allowed Interest shall be determined in accordance with the Bankruptcy Code,
                  including §§ 502(b), 503(b) and 506 of the Bankruptcy Code.


01:24374626.1
                                                          2
                     Case 19-10432-MFW          Doc 103     Filed 04/10/19    Page 3 of 30



                    3. “Avoidance Actions” means any and all actual or potential claims and causes of
                action to avoid a transfer of property or an obligation incurred by the Debtor and its
                recovery, subordination, or other remedies that may be brought by and on behalf of the
                Debtor and its Estate under the Bankruptcy Code or applicable non-bankruptcy law,
                including actions or remedies under §§ 502, 510, 542, 544, 545, 547 through 553, and
                724(a) of the Bankruptcy Code.

                   4.   “Bankruptcy Code” means Title 11 of the United States Code as of the Petition
                Date.

                   5. “Bankruptcy Court” means the United States Bankruptcy Court for the District of
                Delaware, which has jurisdiction over the Chapter 11 Case.

                    6. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the
                Official Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure, as
                amended, as applicable to the Chapter 11 Case or proceedings therein, and the Local
                Rules of the Bankruptcy Court, as applicable to the Chapter 11 Case or proceedings
                therein, as the case may be.

                    7. “Business Day” means any day, excluding Saturdays, Sundays, and “legal
                holidays” (as defined in Bankruptcy Rule 9006(a)), on which commercial banks are open
                for business in New York City.

                    8. “Cash” means currency, checks drawn on a bank insured by the Federal Deposit
                Insurance Corporation, certified checks, money orders, negotiable instruments, and wire
                transfers of immediately-available funds.

                    9. “Causes of Action” means any and all actions, claims, proceedings, causes of
                action, suits, accounts, demands, controversies, agreements, promises, rights to legal
                remedies, rights to equitable remedies, rights to payment and claims, whether known,
                unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed,
                contingent, matured, unmatured, disputed, undisputed, secured or unsecured, and whether
                asserted or assertable directly or derivatively, in law, equity or otherwise, including
                actions brought prior to the Petition Date, actions under chapter 5 of the Bankruptcy
                Code, including any Avoidance Action, and actions against any Person or entity for
                failure to pay for products or services provided or rendered by the Debtor, all claims,
                suits or proceedings relating to enforcement of the Debtor’s intellectual property rights,
                including patents, copyrights and trademarks, and all claims or causes of action seeking
                recovery of the Debtor’s or the Reorganized Debtor’s accounts receivable or other
                receivables or rights to payment created or arising in the ordinary course of the Debtor’s
                or the Reorganized Debtor’s businesses, based in whole or in part upon any act or
                omission or other event occurring prior to the Petition Date or during the course of the
                Chapter 11 Case, including through the Effective Date.

                    10. “Chapter 11 Case” means the case under chapter 11 of the Bankruptcy Code for
                the Debtor pending before the Bankruptcy Court under Case No. 19-10432 (MFW).


01:24374626.1
                                                        3
                     Case 19-10432-MFW           Doc 103      Filed 04/10/19     Page 4 of 30



                    11. “Claim” means a claim against the Debtor or its property as defined in
                Bankruptcy Code § 101(5), including: (a) any right to payment, whether or not the right
                is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
                disputed, undisputed, legal, equitable, secured, or unsecured arising at any time before
                the Effective Date; or (b) any right to an equitable remedy for breach of performance if
                the breach gives rise to a right to payment, whether or not the right to an equitable
                remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
                undisputed, secured, or unsecured.

                    12. “Class” means a category consisting of holders of Claims or Interests
                substantially similar in nature to the Claims or Interests of other holders placed in that
                category, as designated in Article III of the Plan.

                   13. “Closed” means entry by the Bankruptcy Court of a final decree closing the
                Chapter 11 Case.

                   14. “Confirmation Date” means the date the Bankruptcy Court enters the
                Confirmation Order.

                   15. “Confirmation Hearing” means the hearing held by the Bankruptcy Court to
                consider confirmation of the Plan scheduled for April 12, 2019 at 10:30 a.m. (ET), as
                such hearing may be adjourned or continued from time to time.

                    16. “Confirmation Order” means the order(s) confirming the Plan in accordance with
                the provisions of the Bankruptcy Code.

                   17. “Cure” means the payment of Cash by the Debtor, or the distribution of other
                property (as the parties may agree or the Bankruptcy Court may order), as necessary to
                cure monetary defaults under an Executory Contract or Unexpired Lease of the Debtor
                and to permit the Debtor to assume that contract or lease under § 365(a) of the
                Bankruptcy Code.

                    18. “Cure Schedule” means the schedule of proposed Cure amounts for (i) any
                Executory Contract proposed to be assumed for which the Debtor proposes a Cure
                amount other than $0.00 and (ii) each Unexpired Lease proposed to be assumed, as the
                same may be amended, modified, or supplemented from time to time and which will be
                included in the Plan Supplement.

                     19. “D&O Liability Insurance Policies” means all insurance policies of the Debtor for
                its directors’, managers’ and officers’ liability, including runoff policies or tail coverage.

                    20. “Disallowed” means, in reference to a Claim, a Claim or any portion of a Claim
                that has been disallowed or withdrawn by Final Order.

                    21. “Disclosure Statement” means the written disclosure statement and any
                supplements thereto (including the Plan Supplement and all schedules thereto or
                referenced therein) that relates to this Plan, as such disclosure statement may be
                amended, modified, or supplemented from time to time.
01:24374626.1
                                                          4
                     Case 19-10432-MFW           Doc 103     Filed 04/10/19     Page 5 of 30



                    22. “Disputed” means, as to any Claim (or portion thereof) or Interest against the
                Debtor, a Claim or Interest to the extent the allowance of such Claim or Interest is the
                subject of (i) a timely objection or request for estimation in accordance with the Plan, the
                Bankruptcy Code, the Bankruptcy Rules or the Confirmation Order, and which objection,
                request for estimation or dispute has not been withdrawn, with prejudice, or determined
                by an order of the Bankruptcy Court, or (ii) a dispute that is being adjudicated by a court
                of competent jurisdiction in accordance with non-bankruptcy law.

                    23. “Effective Date” means the date on which this Plan shall take effect, which date
                shall be a Business Day on or after the Confirmation Date on which all conditions
                precedent to the effectiveness of this Plan specified in Article VIII, have been satisfied,
                or, if capable of being waived, waived, which date shall be specified in a notice filed by
                the Reorganized Debtor with the Bankruptcy Court.

                    24. “Estate” means the bankruptcy estate of the Debtor created pursuant to § 541 of
                the Bankruptcy Code.

                    25. “Exculpated Parties” means each of the following solely in their capacity as such:
                (a) the Debtor, (b) the Reorganized Debtor, (c) the Debtor’s and Reorganized Debtor’s
                directors and officers, (d) the Professionals, and (e) only to the extent found to be
                fiduciaries of the Estate, the Debtor’s and Reorganized Debtor’s shareholders, trustees,
                employees, advisors, professionals, and agents.

                   26. “Executory Contract” means any contract to which the Debtor is a party that is
                subject to assumption or rejection under §§ 365 or 1123 of the Bankruptcy Code.

                    27. “Final Order” means an order as to which the time to appeal, petition for
                certiorari, or move for re-argument or rehearing has expired and as to which no appeal,
                petition for certiorari, or other proceedings for re-argument or rehearing shall then be
                pending or as to which any right to appeal, petition for certiorari, move for re-argument,
                or rehearing shall have been waived in writing or, in the event an appeal, writ of
                certiorari, or re-argument or rehearing thereof has been sought, such order shall have
                been affirmed by the highest court to which such order was appealed, or certiorari has
                been denied, or from which re-argument or rehearing was sought, and the time to take
                any further appeal, petition for certiorari, or motion for re-argument or rehearing shall
                have expired.

                    28. “General Unsecured Claim” means any Claim against the Debtor existing as of
                the Petition Date other than a Rejection Damages Claim, Secured Claim, Administrative
                Claim, Priority Tax Claim, or Other Priority Claim.

                   29. “Holder” means a Person or entity holding a Claim or Interest.

                   30. “Impaired” means impaired within the meaning of § 1124 of the Bankruptcy
                Code.

                    31. “Insurance Policy” means any issued policy of insurance and any agreements
                relating thereto covering the Debtor, the Debtor’s Estate or its assets, directors, officers,
01:24374626.1
                                                         5
                     Case 19-10432-MFW           Doc 103      Filed 04/10/19     Page 6 of 30



                members, managers, employees and fiduciaries, or that may be available to provide
                coverage for Claims against the Debtor or any of the foregoing, including without
                limitation any general liability, property, workers compensation, casualty, umbrella or
                excess liability policy(ies), errors and omissions, director and officer or similar executive,
                fiduciary and organization liability policy(ies) (A, B or C coverage), and any tail with
                respect thereto.

                    32. “Interest” means any equity interest in the Debtor represented by any certificated
                or uncertificated shares or membership interest issued to any Person before the Effective
                Date, and any warrants, options, or rights to purchase any equity interest.

                     33. “License Agreement” means that certain License Agreement between the Parent
                as licensor and the Debtor as licensee dated as of December 30, 2015.

                    34. “Market Contribution Accrual” means the accrued, unpaid transfer pricing
                adjustment arising under the License Agreement for the year ended December 31, 2018,
                which amount is estimated to be in the approximate amount of $26.4 million.

                   35. “Noticing Agent” means Bankruptcy Management Solutions, Inc. d/b/a Stretto.

                   36. “U.S. Trustee” means the Office of the United States Trustee for the District of
                Delaware.

                    37. “Other Priority Claim” means any Claim (or portion of a Claim) entitled to
                priority under Bankruptcy Code § 507(a) other than Priority Tax Claims and
                Administrative Claims.

                   38. “Parent” means Diesel S.p.A., an Italian corporation, the Debtor’s sole
                shareholder.

                    39. “Parent Commitment” means the Parent’s agreement, in exchange for the
                retention of its Interests as provided herein and other good and valuable consideration,
                subject to the occurrence of the Effective Date on or before June 21, 2019, to (a) consent
                to the Debtor’s assumption of the License Agreement in accordance with section 365(c)
                of the Bankruptcy Code; (b) agree to renewal of the License Agreement for another term,
                which shall be without prejudice to the parties’ rights to revise and renegotiate in good
                faith the terms and conditions of the License Agreement after the Effective Date; (c)
                consent to the release and payment of the full amount of the Market Contribution Accrual
                for the purpose of funding the Reorganization Business Plan; and (d) provide for
                additional funding for the Reorganization Business Plan in the amount of not less than
                $10 million. Confirmation that each of the foregoing terms have been agreed to will be
                included in the Plan Supplement.

                    40. “Person” means an individual, corporation, partnership, limited liability company
                (including its members), joint venture, trust, estate, unincorporated association,
                unincorporated organization, governmental entity, or political subdivision thereof, or any
                other entity.

01:24374626.1
                                                          6
                     Case 19-10432-MFW          Doc 103      Filed 04/10/19    Page 7 of 30



                    41. “Petition Date” means March 5, 2019, the date on which the Debtor commenced
                the Chapter 11 Case.

                    42. “Plan Supplement” means the supplement to the Plan, if any, which is
                incorporated fully into the Plan, that will contain the exhibits and Plan documents
                necessary and appropriate to implement the terms of the Plan, and which shall be filed by
                the Debtor no later than fifteen (15) days prior to the Confirmation Hearing or such other
                date as may be approved by the Bankruptcy Court, including any amendments,
                modifications, and/or supplements thereto.

                   43. “Priority Tax Claim” means any Claim of a Governmental Unit, as defined in §
                101(27) of the Bankruptcy Code, entitled to priority under Bankruptcy Code § 507(a)(8).

                    44. “Professional Fee Claim” means an Administrative Claim for compensation and
                reimbursement of expenses of a Professional incurred before the Effective Date
                submitted in accordance with Bankruptcy Code §§ 328, 330, 331, or 503(b).

                    45. “Professional” means a Person: (a) employed in the Chapter 11 Case pursuant to
                an order of the Bankruptcy Court under Bankruptcy Code §§ 327, 328, 363, or 1103 and
                compensated for services under Bankruptcy Code §§ 327, 328, 329, 330, and 331 or
                order of the Bankruptcy Court; or (b) for whom compensation and reimbursement has
                been Allowed by a Final Order under Bankruptcy Code § 503(b).

                    46. “Professional Fee Bar Date” means the first Business Day that is 30 days after the
                Effective Date.

                    47. “Pro Rata” means a proportionate share, such that the ratio of the consideration
                distributed on account of an Allowed Claim in a Class to the amount of that Allowed
                Claim is the same as the ratio of all consideration distributed on account of all Allowed
                Claims in that Class to the amount of all Allowed Claims in that Class.

                    48. “Reinstated” or “Reinstatement” means (a) leaving unaltered the legal, equitable
                and contractual rights to which a Claim entitles the Holder so as to leave such Claim
                Unimpaired in accordance with § 1124 of the Bankruptcy Code, or (b) notwithstanding
                any contractual provision or applicable law that entitles the Claim Holder to demand or
                receive accelerated payment of such Claim after the occurrence of a default, (i) curing
                any such default that occurred before or after the Petition Date, other than a default of a
                kind specified in § 365(b)(2) of the Bankruptcy Code; (ii) reinstating the maturity of such
                Claim as such maturity existed before such default; (iii) compensating the Claim Holder
                for any damages incurred as a result of any reasonable reliance by such Claim Holder on
                such contractual provision or such applicable law; and (iv) not otherwise altering the
                legal, equitable or contractual rights to which such Claim entitles the Claim Holder;
                provided, however, that any contractual right that does not pertain to the payment when
                due of principal and interest on the obligation on which such Claim is based, including,
                but not limited to, financial covenant ratios, negative pledge covenants, covenants or
                restrictions on merger or consolidation, “going dark” provisions, and affirmative
                covenants regarding corporate existence prohibiting certain transactions or actions

01:24374626.1
                                                         7
                        Case 19-10432-MFW           Doc 103     Filed 04/10/19     Page 8 of 30



                   contemplated by this Plan, or conditioning such transactions or actions on certain factors,
                   shall not be required to be cured or reinstated in order to accomplish Reinstatement.

                       49. “Rejection Bar Date” means the date that is twenty-one (21) days after the
                   Effective Date.

                      50. “Rejection Damages Claim” means any Claim on account of the rejection of an
                   Executory Contract or Unexpired Lease pursuant to § 365 of the Bankruptcy Code or the
                   repudiation of such contract.

                       51. “Rejection Date” has the meaning set forth in Article VI.B.1.

                       52. “Rejection Damages Claim Objection Deadline” means (a) the first Business Day
                   that is at least seven (7) days after the Rejection Bar Date or (b) such later date as may be
                   established by the Bankruptcy Court upon request of the Reorganized Debtor without
                   further notice to parties-in-interest.

                       53. “Reorganization Business Plan” means the Debtor’s three-year business plan for
                   the years 2019-2021, as more fully described in Article II.F.2 of the Disclosure
                   Statement.

                       54. “Reorganized Debtor” means Diesel USA, Inc., the Debtor herein, upon the
                   Effective Date of this Plan.

                      55. “Scheduled” means, with respect to any Claim, the status, priority, and amount, if
                   any, of such Claim as set forth in the Schedule of Rejected Executory Contracts and
                   Unexpired Leases.

                      56. “Schedule of Rejected Executory Contracts and Unexpired Leases” means the
                   schedule of certain Executory Contracts and Unexpired Leases to be rejected by the
                   Debtor, as the same may be amended, modified, or supplemented from time to time, and
                   which will be included in the Plan Supplement.

                       57. “Secured Claim” means a Claim (a) secured by a Lien on collateral to the extent
                   of the value of such collateral, as determined in accordance with section 506(a) of the
                   Bankruptcy Code or (b) subject to a valid right of setoff pursuant to section 553 of the
                   Bankruptcy Code.

                      58. “Statutory Committee” means any statutory committee appointed in this Chapter
                   11 Case.

                        59. “Unexpired Lease” means a lease of nonresidential real property to which Debtor
                   is a party that is subject to assumption or rejection under §365 of the Bankruptcy Code.

                       60. “Unimpaired” means, with respect to a Class of Claims or Interests, such Class is
                   not Impaired.

                B. Rules of Construction.
01:24374626.1
                                                            8
                        Case 19-10432-MFW          Doc 103     Filed 04/10/19     Page 9 of 30



                      1. Generally. For purposes of the Plan: (i) any reference in the Plan to an existing
                  document or exhibit filed or to be filed means such document or exhibit as it may have
                  been or may be amended, modified or supplemented; (ii) unless otherwise specified, all
                  references in the Plan to Sections, Articles, and exhibits are references to Sections,
                  Articles, and exhibits of or to the Plan; and (iii) the rules of construction set forth in
                  section 102 of the Bankruptcy Code and the Bankruptcy Rules shall apply unless
                  superseded herein or in the Confirmation Order.

                      2. Time Periods. In computing any period of time prescribed or allowed by the Plan,
                  unless otherwise set forth herein or determined by the Bankruptcy Court, the provisions
                  of Bankruptcy Rule 9006 shall apply.

                      3. Miscellaneous Rules. (i) The words “herein,” “hereof,” “hereunder,” and other
                  words of similar import refer to the Plan as a whole, not to any particular Section,
                  subsection, or clause, unless the context requires otherwise; (ii)     whenever it appears
                  appropriate from the context, each term stated in the singular or the plural includes the
                  singular and the plural, and each pronoun stated in the masculine, feminine or neuter
                  includes the masculine, feminine, and the neuter; and (iii) captions and headings to
                  Articles and Sections of the Plan are inserted for convenience of reference only and are
                  not intended to be a part or to affect the interpretation of the Plan.

                          ARTICLE II – TREATMENT OF UNCLASSIFIED CLAIMS

               In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
           Professional Fee Claims, and Priority Tax Claims are not classified and are not entitled to vote
           on the Plan.

               A. Administrative Claims. Except to the extent that a Holder of an Allowed Administrative
           Claim and either the Debtor or Reorganized Debtor, as applicable, agree to less favorable
           treatment, each Holder of an Allowed Administrative Claim (other than Professional Fee Claims)
           will, in exchange for full and final satisfaction, settlement, release, and discharge of such
           Allowed Administrative Claim, be paid the full unpaid amount of such Allowed Administrative
           Claim in Cash on, or as soon thereafter as is reasonably practicable, (a) the Effective Date or, if
           payment is not then due, (b) on the due date of such Allowed Administrative Claim; provided,
           however, that Administrative Claims incurred by the Debtor in the ordinary course of business
           may be paid in the ordinary course of business in accordance with such applicable terms and
           conditions relating thereto without further notice to or order of the Bankruptcy Court. All
           statutory fees payable under 28 U.S.C. § 1930(a) shall be paid as such fees become due. Any
           taxes that arose postpetition shall be paid in the ordinary course of business and the taxing
           authorities that hold Claims on account of such postpetition taxes shall not be required to file a
           proof of claim for an Administrative Claim in the Chapter 11 Case.

               B. Professional Fee Claims. Each Allowed Professional Fee Claim shall be paid in full in
           Cash on the later of: (a) three days after the Professional Fee Claim is Allowed; and (b) another
           date on which the holder of the Professional Fee Claim and the Debtor or Reorganized Debtor
           agree. Each Person seeking an award by the Bankruptcy Court of Professional Fees must file
           with the Bankruptcy Court and serve on Reorganized Debtor its final application for allowance
01:24374626.1
                                                           9
                       Case 19-10432-MFW           Doc 103       Filed 04/10/19    Page 10 of 30



           of compensation for services rendered and reimbursement of expenses incurred through the
           Effective Date by the Professional Fee Bar Date.

               C. Post-Effective Date Professional Fees. All claims of Professionals for services rendered
           or expenses incurred after the Effective Date in connection with the Chapter 11 Case and the
           Plan including, but not limited to, those relating to consummation of the Plan, any appeal of the
           Confirmation Order, the preparation, filing, and review of Professional Fee Claims, the
           prosecution of Causes of Action, and the resolution of Disputed Claims, shall be paid by the
           Reorganized Debtor on receipt of an invoice, or on other terms on which the Reorganized Debtor
           and the Professional agree, without the need for further Bankruptcy Court authorization or entry
           of a Final Order.

               D. Priority Tax Claims. Except to the extent that a Holder of an Allowed Priority Tax Claim
           agrees to less favorable treatment, in exchange for full and final satisfaction, settlement, release,
           and discharge of each Allowed Priority Tax Claim, each Holder of an Allowed Priority Tax
           Claim due and payable on or prior to the Effective Date shall receive the treatment set forth in
           section 1129(a)(9)(C) of the Bankruptcy Code. To the extent any Allowed Priority Tax Claim is
           not due and owing on or before the Effective Date, such Claim shall be paid in full in Cash in
           accordance with the terms of any agreement between the Debtor and such Holder or as may be
           due and payable under applicable non-bankruptcy law or in the ordinary course of business.

                                ARTICLE III – CLASSIFICATION AND
                          TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

                A. Classification and Treatment Generally. Pursuant to sections 1122 and 1123 of the
           Bankruptcy Code, set forth below is a designation of Classes of Claims and Interests, which are
           placed in a particular Class for all purposes under the Plan, including, without limitation, voting,
           confirmation, and receiving distributions under the Plan, as set forth herein. In accordance with
           section 1123(a)(1) of the Bankruptcy Code, Claims arising under sections 507(a)(2) or 507(a)(8)
           of the Bankruptcy Code are not classified and their treatment is set forth in Article II.

               B. Classification and Treatment of Classified Claims and Interests. Classified Claims and
           Interests are divided into numbered classes as follows:

                Class                                  Treatment      Entitled To Vote
                Class 1 – Other Priority Claims        Unimpaired     No (Deemed to Accept)
                Class 2 – Secured Claims               Unimpaired     No (Deemed to Accept)
                Class 3 – General Unsecured Claims     Unimpaired     No (Deemed to Accept)
                Class 4 – Rejection Damages Claims     Unimpaired     No (Deemed to Accept)
                Class 5 – Interests                    Unimpaired     No (Deemed to Accept)

                                  1. Class 1: Other Priority Claims
                                a. Treatment: Except to the extent that a Holder of an Other Priority Claim
                                  agrees to less favorable treatment, in exchange for full and final
                                  satisfaction, settlement, release, and discharge of such Claim, each Holder

01:24374626.1
                                                            10
                Case 19-10432-MFW      Doc 103       Filed 04/10/19    Page 11 of 30



                       of such Other Priority Claim shall receive the following at the option of
                       the Debtor:
                                      1. Payment of an Allowed Other Priority Claim in full in
                                         Cash in the ordinary course of business;
                                      2. Reinstatement of such Other Priority claim; or
                                      3. Such other treatment rendering such Other Priority
                                         Claim Unimpaired.
                     b. Impairment and Voting: Class 1 is Unimpaired and all Holders of Class 1
                       Claims are conclusively deemed to have accepted the Plan and are not
                       entitled to vote on the Plan.
                       2. Class 2: Secured Claims
                     a. Treatment: Except to the extent that a Holder of a Secured Claim agrees to
                        less favorable treatment, each holder of a Secured Claim shall receive, in
                        exchange for full and final satisfaction, settlement, release, and discharge
                        of such Claim, the following, at the option of the Debtor:
                                      1. Payment of an Allowed Secured Claim in full in Cash
                                         in the ordinary course of business;
                                      2. Reinstatement of such Secured Claim; or
                                      3. Such other treatment rendering such Secured Claim
                                         Unimpaired.
                     b. Impairment and Voting: Class 2 is Unimpaired and all Holders of Class 2
                       Claims are conclusively deemed to have accepted the Plan and are not
                       entitled to vote on the Plan.
                       3. Class 3: General Unsecured Claims
                     a. Treatment: Except to the extent that a Holder of a General Unsecured
                        Claim agrees to less favorable treatment, each Holder of a General
                        Unsecured Claim shall, in exchange for full and final satisfaction,
                        settlement, release, and discharge of such Claim, receive at the sole option
                        of the Debtor either:
                          1. Reinstatement of such General Unsecured Claim;
                          2. Payment in Cash in the full amount of an Allowed General
                             Unsecured Claim plus interest on such Allowed General
                             Unsecured Claim, if any, from the Effective Date to the date of
                             payment at the rate provided by contract or, if no contract exists, at
                             the statutory rate provided by 29 U.S.C. § 1961, which payment
                             shall occur on the later of (i) the Effective Date and (ii) the date
                             due in the ordinary course of business in accordance with the terms
                             and conditions of the particular transaction giving rise to such
                             Allowed General Unsecured Claim; or


01:24374626.1
                                                11
                        Case 19-10432-MFW          Doc 103       Filed 04/10/19     Page 12 of 30



                                      3. Such other treatment as would render such General Unsecured
                                         Claim otherwise Unimpaired pursuant to section 1124 of the
                                         Bankruptcy Code.
                                b.Impairment and Voting: Class 3 is Unimpaired and all Holders of Class 3
                                  Claims are conclusively deemed to have accepted the Plan and are not
                                  entitled to vote on the Plan.
                                  4. Class 4: Rejection Damages Claims
                                a. Treatment: Except to the extent that a Holder of an Allowed Rejection
                                   Damages Claim agrees to less favorable treatment, each Holder of an
                                   Allowed Rejection Damages Claim shall, in exchange for full and final
                                   satisfaction, settlement, release, and discharge of such Claim, receive
                                   payment in Cash in the full amount of its Allowed Rejection Damages
                                   Claim plus interest on such Allowed Rejection Damages Claim, if any,
                                   from the Effective Date to the date of payment at the rate provided by
                                   contract or, if not specified by the contract, at the statutory rate provided
                                   by 29 U.S.C. § 1961, which payment shall occur on the later of (i) the
                                   Effective Date and (ii) thirty (30) days after entry of a Final Order
                                   rendering such Claim an Allowed Rejection Damages Claim.
                                   Notwithstanding the foregoing, in the event a Rejection Damages Claim is
                                   Allowed pursuant to the Confirmation Order, such Allowed Rejection
                                   Damages Claim shall be paid no later than twenty-one (21) days after the
                                   applicable Rejection Date.
                                b.Impairment and Voting: Class 4 is Unimpaired and all Holders of Class 4
                                  Claims are conclusively deemed to have accepted the Plan and are not
                                  entitled to vote on the Plan.
                                  5. Class 5: Interests
                                a. Treatment: All holders of Interests shall retain the Interests.
                                b. Impairment and Voting: Class 5 is Unimpaired and all Holders of Class 5
                                  Interests are conclusively deemed to have accepted the Plan and are not
                                  entitled to vote on the Plan.

                C. Effect of Plan Provisions and Resolution of Claims.

                        1. Except as required by an order of the Bankruptcy Court and except with respect to
                   Rejection Damages Claims as required under Article VI of the Plan, Holders of Claims
                   and Interests need not file a proof of claim with the Bankruptcy Court to be deemed an
                   Allowed Claim or Interest under the Plan and shall retain all their rights under applicable
                   non-bankruptcy law to pursue their Claims in any forum with jurisdiction over the parties
                   and the Debtor or Reorganized Debtor shall have and retain any and all rights and
                   defenses the Debtor had with respect to any Claim or Interest immediately prior to the
                   Effective Date. If the Debtor or Reorganized Debtor disputes any claims, other than
                   Rejection Damage Claims, such disputes shall be determined, resolved, or adjudicated as
                   if the Debtor had not filed the Chapter 11 Case. Except as provided in Article VI of the
                   Plan, all proofs of claim filed in this Chapter 11 Case shall be considered objected to and
01:24374626.1
                                                            12
                       Case 19-10432-MFW           Doc 103      Filed 04/10/19    Page 13 of 30



                   Disputed without further action by the Debtor. On the Effective Date, all proofs of claim
                   filed against the Debtor (other than as required under Article VI of the Plan), regardless
                   of when such proofs of claim were filed, including proofs of claims filed after the
                   Effective Date, shall be deemed withdrawn, and such creditor that files such proof of
                   claim with the Bankruptcy Court shall retain any right it may have to pursue remedies in
                   a forum other than the Bankruptcy Court in accordance with applicable law.

                       2. For the avoidance of doubt, the legal, equitable, and contractual rights of the
                   Holder of any Disputed Claim (other than a Disputed Rejection Damages Claim) shall be
                   left unaltered by the Plan. Notwithstanding anything to the contrary in the Plan and
                   except as set forth in the following paragraph, (a) no Claim shall be deemed settled,
                   satisfied, resolved, released, discharged, barred, or enjoined by any provision of the Plan,
                   (b) the provisions of Articles VII.C, VII.G, and VII.F of the Plan shall not apply to a
                   Holder of a Claim, and (c) the property of the Debtor’s Estate that vests in the
                   Reorganized Debtor pursuant to Article VII.B of the Plan shall not be free and clear of
                   the right of any Holder of a Claim to enforce its rights in respect of its Claim against the
                   Reorganized Debtor, in each case, until such Claim has been (x) paid in full in
                   accordance with applicable law, or on terms agreed to between the Holder of such Claim
                   and the Debtor or Reorganized Debtor, or in accordance with the terms and conditions of
                   the particular transaction giving rise to such Claim or (y) otherwise satisfied or disposed
                   of as determined by a court of competent jurisdiction. For the avoidance of doubt, the
                   foregoing limitation shall not apply to any claims or Causes of Action held by the Debtor,
                   the Estate, or the Reorganized Debtor that are released pursuant to Article VII.E of the
                   Plan (the “Debtor Released Claims”). Such Debtor Released Claims shall be deemed
                   settled, satisfied, resolved, released, discharged, barred and/or enjoined by the applicable
                   provisions under, and pursuant to the express terms of, the Plan on the Effective Date.

                       3. Notwithstanding the foregoing or anything else to the contrary in this Plan and for
                   the avoidance of doubt, with respect to Class 4 Claims, (i) the Allowed amount of such
                   Claims may be determined by the Bankruptcy Court after notice and a hearing in
                   accordance with Article VI of the Plan, (ii) such Claims shall be discharged in
                   accordance with Article VII.C of the Plan and the Holders of such Claims shall be subject
                   to the injunction set forth in Article VII.G of the Plan and (iii) after payment of the
                   Allowed amount of such Claims, Holders of such Claims shall be subject to the releases
                   set forth in Article VII.F of the Plan.

                                ARTICLE IV – NO CLASS ENTITLED TO VOTE

              A. Voting of Claims and Interests. No Class is Impaired under the Plan. Unimpaired
           Classes are presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
           Code

                                 ARTICLE V – MEANS OF IMPLEMENTATION

                A. Reserved.


01:24374626.1
                                                           13
                       Case 19-10432-MFW           Doc 103       Filed 04/10/19    Page 14 of 30



               B. Plan Funding. Distributions under this Plan will be funded from Debtor’s Cash on hand
           as of the Effective Date.

               C. Parent Commitment. On the Effective Date, the Parent will provide the Parent
           Commitment and the Debtor and Reorganized Debtor, as applicable, shall be authorized to take
           all actions necessary or appropriate to obtain the Parent Commitment and to enter into any
           transactions contemplated thereunder, including but not limited to the assumption of the License
           Agreement.

               D. Distributions. The Debtor or the Reorganized Debtor, as applicable, shall make all
           distributions in accordance with the terms of the Plan. In the event that any payment or act under
           the Plan is required to be made or performed on a date that is not a Business Day, then the
           making of such payment or the performance of such act may be completed on the next
           succeeding Business Day, but shall be deemed to have been completed as of the required date.
           Holders of Allowed Claims entitled to distributions under the Plan shall provide any information
           requested by the Debtor necessary for making such distribution.

                E. Disputed Rejection Damages Claim Reserve. The Reorganized Debtor must manage
           Cash distributions to holders of Allowed Rejection Damages Claims so as to reserve sufficient
           Cash to make appropriate distribution on account of any Disputed Rejection Damages Claim as
           if that Disputed Rejection Damages Claim were an Allowed Rejection Damages Claim on the
           Effective Date in the amount Scheduled for such Rejection Damages Claim in the Schedule of
           Rejected Executory Contracts and Unexpired Leases. If and when any Disputed Rejection
           Damages Claim becomes an Allowed Rejection Damages Claim, Cash sufficient to make
           appropriate distribution to the holder that Claim must be made from such reserves. If a Disputed
           Rejection Damages Claim or any portion thereof becomes Disallowed, all reserved distributions
           attributable to the Holder of that Disputed Rejection Damages Claim shall revert to the
           Reorganized Debtor automatically and without need for a further order by the Bankruptcy Court.

              F. Continued Reorganized Operations. The Reorganized Debtor will continue to operate
           with the primary purpose of continuing to conduct the Debtor’s businesses through its brick and
           mortar retail sales, online sales, and wholesale businesses.

               G. Corporate Governance. The Reorganized Debtor will continue to be governed by its
           board of directors, consisting of Stefano Rosso, Carlo Schiavo, and Nicola Marzano. The
           officers of the Debtor will continue to be Stefano Rosso as Chief Executive Officer, and Matteo
           Comunalazzi as Chief Financial Officer. Mr. Rosso and Mr. Comunalazzi will continue to be
           compensated at the same rate as provided in their pre-bankruptcy employment agreements.

               H. Section 1145 Exemption. In accordance with section 1145 of the Bankruptcy Code, the
           retention under the Plan of the Interests is exempt from all federal, state, or local law requiring
           registration for offer or sale of a security or registration or licensing of an issuer of, underwriter
           of, or broker dealer in such securities and is not deemed to be a public offer of such securities.

               I. Effectuating Documents. On and after the Effective Date, the Reorganized Debtor, and
           the officers thereof and members of the board thereof, shall be authorized to and may issue,
           execute, deliver, file, or record such contracts, instruments, releases, indentures, and other

01:24374626.1
                                                            14
                       Case 19-10432-MFW          Doc 103      Filed 04/10/19   Page 15 of 30



           agreements or documents, and take such actions as may be necessary or appropriate to effectuate,
           implement, and further evidence the terms and conditions of this Plan, or to otherwise comply
           with applicable law, in the name of and on behalf of the Reorganized Debtor, without the need
           for any approvals, authorizations, or consents except for those expressly required pursuant to the
           Plan.

              J. Effectiveness of Instruments and Agreements. On the Effective Date, all instruments,
           agreements, and documents issued, entered into, delivered, or filed under the Plan are effective,
           binding, and enforceable in accordance with their respective terms.

               K. No Corporate Action Required. As of the Effective Date: (a) the adoption, execution,
           delivery, and implementation of all contracts, leases, instruments, releases, and other agreements
           related to or contemplated by the Plan; and (b) the other matters provided for under, or in
           furtherance of, the Plan involving corporate action required of the Debtor, are deemed to have
           occurred, are effective as provided in the Plan, and are deemed authorized and approved in all
           respects without further order of the Bankruptcy Court or any further action by the Debtor’s
           officers, shareholders, members, or managers.

               L. Post-Confirmation Management and Indemnification. The day-to-day operations of
           Reorganized Debtor will continue to be managed by the Debtor’s officers, subject to oversight
           from its board of directors. Reorganized Debtor will provide its officers with indemnification
           rights and will compensate its officers consistent with compensation provided during the Chapter
           11 Case. Reorganized Debtor will assume any pre-Petition Date indemnification obligations to
           any officers employed with the Debtor as of the Petition Date.

              M. Operation Pending Effective Date. Until the Effective Date, the Debtor will continue to
           operate its business subject to all applicable requirements of the Bankruptcy Code and the
           Bankruptcy Rules.

               N. Employee Benefits. Except as otherwise provided herein, on and after the Effective Date,
           the Reorganized Debtor may: (1) honor, in the ordinary course of business, any contracts,
           agreements, policies, programs and plans for, among other things, compensation, health care
           benefits, disability benefits, deferred compensation benefits, travel benefits, savings, severance
           benefits, retirement benefits, welfare benefits, paid time off, workers’ compensation insurance
           and accidental death and dismemberment insurance for the directors, officers and employees of
           the Debtor who served in such capacity at any time and (2) honor, in the ordinary course of
           business, Claims of employees employed as of the Effective Date for accrued vacation time
           arising before the Petition Date; provided, however, that the Debtor’s or Reorganized Debtor’s
           performance under any employment agreement will not entitle any person to any benefit or
           alleged entitlement under any policy, program or plan that has expired or been terminated before
           the Effective Date, or restore, reinstate or revive any such benefit or alleged entitlement under
           any such policy, program or plan. Nothing herein shall limit, diminish or otherwise alter the
           Reorganized Debtor’s defenses, claims, Causes of Action or other rights with respect to any such
           contracts, agreements, policies, programs and plans.




01:24374626.1
                                                          15
                       Case 19-10432-MFW           Doc 103       Filed 04/10/19    Page 16 of 30



                    ARTICLE VI – EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                A. Assumption and Rejection of Executory Contracts and Unexpired Leases.

                        1. Except as otherwise provided herein, each Executory Contract and Unexpired
                   Lease shall be deemed assumed pursuant to sections 365 and 1123 of the Bankruptcy
                   Code as of the Effective Date, unless any such Executory Contract or Unexpired Lease:
                   (1) is identified on the Schedule of Rejected Executory Contracts and Unexpired Leases;
                   (2) was assumed or rejected previously by the Debtor; (3) expired or terminated pursuant
                   to its own terms before the Effective Date; (4) is the subject of a motion to reject pending
                   on the Confirmation Date; or (5) is the subject of a motion pending on the Confirmation
                   Date to reject an Executory Contract or Unexpired Lease pursuant to which the requested
                   effective date of such rejection is after the Effective Date.

                       2. Entry of the Confirmation Order shall constitute a Final Order approving the
                   assumptions or rejections of such Executory Contracts or Unexpired Leases as set forth in
                   the Plan, all pursuant to sections 365(a) and 1123 of the Bankruptcy Code. The Debtor
                   will continue to perform its obligations under any rejected Executory Contract or
                   Unexpired Lease through the effective date of such rejection.

                       3. All assumed Executory Contracts and Unexpired Leases shall remain in full force
                   and effect for the benefit of the Reorganized Debtor, and be enforceable by the
                   Reorganized Debtor in accordance with their terms, notwithstanding any provision in
                   such assumed Executory Contract or Unexpired Lease that prohibits, restricts or
                   conditions such assumption, assignment or transfer. Any provision in the assumed
                   Executory Contracts and Unexpired Leases that purports to declare a breach or default
                   based in whole or in part on commencement or continuance of this Chapter 11 Case or
                   any successor cases shall be deemed unenforceable. To the extent any provision in any
                   Executory Contract or Unexpired Lease assumed pursuant to the Plan (including, without
                   limitation, any “change of control” provision) restricts or prevents, or purports to restrict
                   or prevent, or is breached or deemed breached by, the Reorganized Debtor’s assumption
                   of such Executory Contract or Unexpired Lease, then such provision will be deemed
                   unenforceable such that the transactions contemplated by the Plan will not entitle the
                   non-debtor party thereto to terminate such Executory Contract or Unexpired Lease or to
                   exercise any other default-related rights with respect thereto. Each Executory Contract or
                   Unexpired Lease assumed pursuant to the Plan or by Bankruptcy Court order but not
                   assigned to a third party before the Effective Date shall re-vest in and be fully
                   enforceable by the Reorganized Debtor in accordance with its terms, except as such terms
                   may have been modified by a court order or by applicable law.

                       4. Notwithstanding anything to the contrary in the Plan, the Debtor reserves the right
                   to alter, amend, modify or supplement the Schedule of Rejected Executory Contracts and
                   Unexpired Leases at any time before the Confirmation Date, including without limitation
                   the right to remove any Executory Contract or Unexpired Lease therefrom. The Debtor
                   further reserves the right to remove any Executory Contract or Unexpired Lease from the
                   Schedule of Rejected Executory Contracts and Unexpired Leases at any time prior to the
                   Effective Date upon the consent of the applicable non-Debtor counterparty.
01:24374626.1
                                                            16
                       Case 19-10432-MFW           Doc 103       Filed 04/10/19    Page 17 of 30



               B. Procedures Related to Rejection of Executory Contracts or Unexpired Leases. The
           Debtor will file the Schedule of Rejected Executory Contracts and Unexpired Leases with the
           Plan Supplement on or before the date that is fifteen (15) days prior to the Confirmation Hearing.
           Each non-Debtor counterparty to an Executory Contract or Unexpired Lease to be rejected
           pursuant to the Plan shall have until 4:00 p.m. (Eastern time) on the date that is eight (8) calendar
           days after service of the Schedule of Rejected Executory Contracts and Unexpired Leases upon
           such counterparty to file a written objection to the rejection of its Executory Contract or
           Unexpired Lease and serve it in a manner to be actually received by each of the following: (i)
           proposed co-counsel to the Debtor: Arent Fox LLP, 1301 Avenue of the Americas, 42nd Floor,
           New York, NY 10019, Attn: George P. Angelich and David J. Mayo and Young Conaway
           Stargatt & Taylor, LLP, 1000 North King Street, Wilmington, DE 19801, Attn: Pauline K.
           Morgan and Kenneth J. Enos; and (ii) the U.S. Trustee, 844 North King Street, Room 2207,
           Lockbox 35, Wilmington, DE 19801, Attn: Linda J. Casey, Esq. Any such objections that
           cannot be consensually resolved by the Debtor and the objecting non-Debtor counterparty shall
           be considered by the Bankruptcy Court at the Confirmation Hearing or such other date requested
           by the Debtor.

                      1. Executory Contracts and Unexpired Leases set forth on the Schedule of Executory
                  Contracts and Unexpired Leases shall be deemed rejected as of the later of (a) the
                  Effective Date and (b) with respect each such Unexpired Lease of non-residential real
                  property, the date the Debtor surrenders the premises related to such rejected Unexpired
                  Lease by returning the keys and key codes to the applicable non-Debtor counterparty or
                  providing written notice that such counterparty may re-key the premises (the later of the
                  foregoing (a) and (b), the “Rejection Date”).

                      2. Abandonment of Personal Property. Any fixtures, furniture, advertising displays,
                  other office and store equipment or any other personal property left by the Debtor on the
                  premises related to Unexpired Leases rejected pursuant to the Plan shall be deemed
                  abandoned as of the Rejection Date pursuant to Section 554 of the Bankruptcy Code.
                  Entry of the Confirmation Order shall constitute authorization by the Bankruptcy Court
                  of such abandonment and, as of the Rejection Date, the non-Debtor counterparties to such
                  rejected Unexpired Leases may dispose of any such personal property in their sole and
                  absolute discretion without notice or liability to the Debtor or third parties.

                      3. Claim Procedures for Rejection Damages Claim Holders that Agree with
                  Scheduled Claim. The Schedule of Rejected Executory Contracts and Unexpired Leases
                  will set forth the amount of Rejection Damages Claims related to each Executory
                  Contract or Unexpired Lease being rejected. If a counterparty to an Executory Contract
                  or Unexpired Lease agrees and stipulates to the Scheduled amount of its Rejection
                  Damages Claim prior to the Confirmation Date, such party is not required to file a proof
                  of Claim, and will be deemed to have an Allowed Rejection Damages Claim in the
                  amount set forth on the Debtor’s Schedule of Rejected Executory Contracts and
                  Unexpired Leases as of the Confirmation Date. Any holder that disputes the Scheduled
                  amount of its Rejection Damages Claim is required to file a proof of Claim, pursuant to
                  the procedures set forth in this Article VI.B.


01:24374626.1
                                                            17
                       Case 19-10432-MFW          Doc 103      Filed 04/10/19    Page 18 of 30



                       4. Claim Procedures for Rejection Damages Claim Holders that Disagree with
                   Scheduled Claim. If a counterparty to an Executory Contract or Unexpired Lease disputes
                   the Scheduled amount of its Rejection Damages Claim, or believes it has a Rejection
                   Damages Claim that has not been Scheduled, unless otherwise provided by a Bankruptcy
                   Court order, such counterparty must file with the Bankruptcy Court a proof of Claim
                   asserting what the counterparty believes is the correct Rejection Damages Claim on or
                   before the Rejection Bar Date. Any Person that disputes the Scheduled amount of its
                   Rejection Damages Claim is required to file a proof of Claim asserting a Rejection
                   Damages Claim and failure to do so on or before the Rejection Bar Date shall result
                   in any Rejection Damages Claim in excess of the Scheduled amount being
                   disallowed in accordance with section 502 of the Bankruptcy Code and forever
                   barred, estopped, and enjoined from assertion and any such Rejection Damages
                   Claim in excess of the Scheduled amount shall not be enforceable against the Debtor
                   or the Reorganized Debtor, and any Claim arising out of the rejection of the
                   Executory Contract or Unexpired Lease shall be deemed fully satisfied, released,
                   and discharged, notwithstanding a proof of Claim to the contrary. In addition, any
                   Person that believes it has a Rejection Damages Claim that has not been Scheduled
                   is required to file a proof of Claim asserting a Rejection Damages Claim and failure
                   to do so on or before the applicable Rejection Bar Date shall result in any Rejection
                   Damages Claim being disallowed in accordance with section 502 of the Bankruptcy
                   Code and forever barred, estopped, and enjoined from assertion and any such
                   Rejection Damages Claim shall not be enforceable against the Debtor or the
                   Reorganized Debtor, and any Claim arising out of the rejection of the Executory
                   Contract or Unexpired Lease shall be deemed fully satisfied, released, and
                   discharged, notwithstanding a proof of Claim to the contrary.

                      5. Time to File Objections and Replies. Any objections to proofs of Claim asserting
                   Rejection Damages Claims shall be filed on or before the Rejection Damages Claim
                   Objection Deadline. Any reply to such an objection shall be filed not later than seven (7)
                   days before the hearing on such objection to a Rejection Damages Claim.

                       6. No Distributions Pending Allowance. If an objection to a proof of Claim asserting
                   a Rejection Damages Claim, or portion thereof, is filed on or before the Rejection
                   Damages Claim Objection Deadline, no payment or distribution provided under the Plan
                   shall be made on account of such Rejection Damages Claim, or portion thereof, unless
                   and until such Disputed Rejection Damages Claim becomes an Allowed Claim, unless
                   otherwise determined by the Reorganized Debtor. If an objection to a proof Claim
                   asserting a Rejection Damages Claim is not filed by the Rejection Damages Claim
                   Objection Deadline, such Claim shall become an Allowed Rejection Damages Claim in
                   the amount asserted in such proof of Claim upon the expiration of the Rejection Damages
                   Claim Objection Deadline.

                C. Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

                      1. The proposed Cure amount for all Executory Contracts not identified on the
                   Schedule of Rejected Executory Contracts and Unexpired Leases shall be $0.00 unless
                   otherwise indicated on the Cure Schedule. The Debtor shall file the Cure Schedule on or
01:24374626.1
                                                          18
                       Case 19-10432-MFW         Doc 103      Filed 04/10/19   Page 19 of 30



                  before the date that is fifteen (15) days prior to the Confirmation Hearing. The Debtor
                  shall not be required to serve the Cure Schedule on any Executory Contract counterparty
                  not specifically named therein. For the avoidance of doubt, if an Executory Contract
                  between the Debtor and any non-Debtor counterparty is not listed on either (a) the
                  Schedule of Rejected Executory Contracts and Unexpired Leases or (b) the Cure
                  Schedule as an assumed Executory Contract with a proposed Cure amount, then the
                  Debtor intends to assume such Executory Contract and asserts that the Cure
                  amount for such Executory Contract is $0.00.

                      2. Any counterparty to an Executory Contract or Unexpired Lease that objects to (1)
                  the assumption of such Executory Contract or Unexpired Lease, (2) the proposed Cure
                  amount, (3) the ability of the Reorganized Debtor or any assignee to provide “adequate
                  assurance of future performance” (within the meaning of section 365 of the Bankruptcy
                  Code) under the Executory Contract or Unexpired Lease to be assumed, or (4) any other
                  matter pertaining to assumption, shall file a written objection thereto and serve it in a
                  manner to be actually received by each of the following by no later than 4:00 p.m.
                  (Eastern time) on the date that is seven (7) days prior to the Confirmation Hearing: (i)
                  proposed co-counsel to the Debtor: Arent Fox LLP, 1301 Avenue of the Americas, 42nd
                  Floor, New York, NY 10019, Attn: George P. Angelich and David J. Mayo and Young
                  Conaway Stargatt & Taylor, LLP, 1000 North King Street, Wilmington, DE 19801, Attn:
                  Pauline K. Morgan and Kenneth J. Enos; and (ii) the U.S. Trustee, 844 North King Street,
                  Room 2207, Lockbox 35, Wilmington, DE 19801, Attn: Linda J. Casey, Esq. Any timely
                  filed responses or objections will be heard by the Bankruptcy Court at the Confirmation
                  Hearing or on such other date agreed to by the parties or ordered by the Court. Any
                  counterparty to an Executory Contract or Unexpired Lease that fails to timely object to
                  any of the foregoing matters related to assumption will be deemed to have assented and
                  will be deemed to have forever released and waived any such objection. Payment of any
                  Cure amount shall be made following the entry of a Final Order or orders resolving any
                  dispute related thereto and approving the assumption and shall not prevent or delay
                  implementation of the Plan or the occurrence of the Effective Date.

               D. License Agreement. Notwithstanding anything in the Plan to the contrary, as of the
           Effective Date, the Debtor shall assume (and assign to the Reorganized Debtor if necessary to
           continue the License Agreement in full force) the License Agreement pursuant to section 365(a)
           of the Bankruptcy Code. Pursuant to the Parent Commitment, the Parent, as licensor under the
           License Agreement, has agreed to, subject to the occurrence of the Effective Date on or before
           June 21, 2019, provide its consent to the Debtor’s assumption of the License Agreement pursuant
           to section 365(c)(a) of the Bankruptcy Code. Entry of the Confirmation Order shall constitute
           the Bankruptcy Court’s approval of the Debtor’s foregoing assumption of the License
           Agreement.

              E. Insurance Policies. Notwithstanding anything in the Plan to the contrary, as of the
           Effective Date, the Debtor shall assume (and assign to the Reorganized Debtor if necessary to
           continue the Insurance Policies in full force) all of the Insurance Policies pursuant to section
           365(a) of the Bankruptcy Code. Entry of the Confirmation Order shall constitute the Bankruptcy
           Court’s approval of the Debtor’s foregoing assumption of each of the Insurance Policies.

01:24374626.1
                                                         19
                       Case 19-10432-MFW           Doc 103       Filed 04/10/19    Page 20 of 30



                F. Modifications, Amendments, Supplements, Restatements, or Other Agreements. Unless
           otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed
           shall include all modifications, amendments, supplements, restatements, or other agreements that
           in any manner affect such Executory Contract or Unexpired Lease, and all rights related thereto,
           if any, including all easements, licenses, permits, rights, privileges, immunities, options, rights of
           first refusal, and any other interests, unless any of the foregoing agreements has been previously
           rejected or repudiated or is rejected or repudiated pursuant hereunder.

              Modifications, amendments, supplements, and restatements to prepetition Executory
           Contracts and Unexpired Leases that have been executed by the Debtor during the Chapter 11
           Case shall not be deemed to alter the prepetition nature of the Executory Contract or Unexpired
           Lease, or the validity, priority, or amount of any Claims that may arise in connection therewith.

               G. Contracts and Leases Entered into After the Petition Date. Contracts and leases entered
           into after the Petition Date by the Debtor, and any Executory Contracts and Unexpired Leases
           assumed by the Debtor, may be performed by the Reorganized Debtor in the ordinary course of
           business and in accordance with the terms thereof.

                H. General Reservation of Rights. Neither the exclusion nor inclusion of any contract or
           lease on the Schedule of Rejected Executory Contracts and Unexpired Leases, nor anything
           contained in the Plan, shall constitute an admission by the Debtor that any such contract or lease
           is in fact an Executory Contract or Unexpired Lease or that the Reorganized Debtor, or any of its
           affiliates, has any liability thereunder. If there is a dispute regarding whether a contract or lease
           is or was executory or unexpired at the time of assumption or rejection, the Debtor or the
           Reorganized Debtor, as applicable, shall have 45 days following entry of a Final Order resolving
           such dispute to alter its treatment of such contract or lease.

                                   ARTICLE VII – EFFECT OF THE PLAN
                              ON CLAIMS, INTERESTS AND CAUSES OF ACTION

               A. Binding Effect. Except as otherwise provided in section 1141(d) of the Bankruptcy Code,
           on and after the Confirmation Date, the provisions of the Plan shall bind any holder of a Claim
           against the Debtor who held such Claim at any time during the Chapter 11 Case and its
           respective successors and assigns, whether or not the Claim of such holder is Impaired under the
           Plan and whether or not such holder has been deemed to accept the Plan.

               B. Vesting of Assets. Except as otherwise explicitly provided in this Plan, on the Effective
           Date, all property comprising the Estate (including Causes of Action, but excluding property that
           has been abandoned pursuant to an order of the Bankruptcy Court) shall vest in the Reorganized
           Debtor free and clear of all Claims, liens, charges, interests, and encumbrances. As of and
           following the Effective Date, the Reorganized Debtor may operate its business and use, acquire,
           and dispose of property and settle and compromise Claims, Interests, or Causes of Action
           without supervision of the Bankruptcy Court, free of any restrictions of the Bankruptcy Code or
           Bankruptcy Rules, other than those restrictions expressly imposed by this Plan or the
           Confirmation Order.



01:24374626.1
                                                            20
                       Case 19-10432-MFW          Doc 103       Filed 04/10/19    Page 21 of 30



               C. Discharge. Except as provided in this Plan or the Confirmation Order, the rights granted
           under this Plan and the treatment of Claims and Interests under this Plan shall be in full and final
           satisfaction, discharge, and release of all Claims and Interests. Except as provided in this Plan or
           the Confirmation Order, confirmation of this Plan discharges the Debtor and Reorganized Debtor
           from all Claims or other debts that arose before the Confirmation Date, and all debts of the kind
           specified in Bankruptcy Code §§ 502(g), 502(h), or 502(i), whether or not: (a) a proof of claim
           based on such debt is filed or deemed filed under Bankruptcy Code § 501; (b) a Claim based on
           such debt is Allowed under Bankruptcy Code § 502; or (c) the holder of a Claim based on such
           debt has accepted this Plan. Without limiting the foregoing, the discharge granted under this Plan
           is granted to the fullest extent allowed under Bankruptcy Code §§ 1141(a), 1141(b), 1141(c), and
           1141(d)(1).

              D. Term of Injunctions or Stays. Unless otherwise provided in the Plan or Confirmation
           Order, all injunctions or stays provided for in the Chapter 11 Case pursuant to sections 105 or
           362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date (excluding
           any injunctions or stays contained in the Plan or Confirmation Order), shall remain in full force
           and effect until the Effective Date. All injunctions or stays contained in the Plan or the
           Confirmation Order shall remain in full force and effect in accordance with their terms.

               E. Releases by the Debtor. Except as otherwise provided herein, as of the Effective Date,
           for good and valuable consideration, each of (i) the Debtor’s current and former officers,
           directors, principals, members, professionals, advisors, accountants, attorneys, investment
           bankers, consultants, employees, agents, and other representatives of the Debtor, in each case
           solely in their capacity as such and (ii) the Parent, its affiliates, and the current and former
           officers, directors, principals, members, professionals, advisors, accountants, attorneys,
           investment bankers, consultants, employees, agents, and other representatives of the Parent, in
           each case solely in their capacity as such, are deemed released and discharged by the Debtor and
           its Estate from any and all claims, obligations, suits, judgments, damages, demands, debts, rights,
           causes of action and liabilities, whether liquidated or unliquidated, fixed or contingent, matured
           or unmatured, known or unknown, foreseen or unforeseen, arising in law, equity or otherwise
           that the Debtor or its Estate would have been legally entitled to assert in their own right or on
           behalf of the holder of any Claim or other Person, based on or relating to, or in any manner
           arising from, in whole or in part, the Debtor, the Chapter 11 Case, the Plan or the Disclosure
           Statement, the negotiation, formulation or preparation of the Plan, the Plan Supplement, or
           related agreements, instruments, or other documents in connection with the transactions
           contemplated under the Plan, or any other act or omission, transaction, agreement, event or other
           occurrence taking place on or before the Effective Date; provided that nothing in the Plan,
           including this Article VII.E shall release (i) any obligations under the Plan or the Plan
           Supplement; or (ii) any acts constituting willful misconduct, gross negligence, intentional fraud
           or criminal conduct as determined by a Final Order.

               F. Releases by Holders of Claims. As of the Effective Date, except as otherwise
           provided in the Plan, all Persons who have held, hold, or may hold Claims, Interests, causes
           of action, or liabilities that are subject to compromise and settlement pursuant to the terms
           of the Plan or are otherwise discharged, satisfied, stayed or terminated pursuant to the
           Plan are deemed to have released the Debtor, Reorganized Debtor, the Estate and each of
           their affiliates, current and former officers, directors, principals, members, professionals,
01:24374626.1
                                                           21
                       Case 19-10432-MFW          Doc 103       Filed 04/10/19    Page 22 of 30



           advisors, accountants, attorneys, investment bankers, consultants, employees, agents, and
           other representatives (collectively, the “Released Parties”), from any and all claims,
           interests, obligations, rights, suits, damages, causes of action, remedies and liabilities
           whatsoever, including any direct claims held by any such Person against each Released
           Party or derivative claims asserted on behalf of the Debtor, whether known or unknown,
           foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, whether
           for tort, contract, violations of federal or state securities laws, or otherwise, that each such
           Person would have been legally entitled to assert (whether individually or collectively),
           based on or relating to, or in any manner arising from, in whole or in part, the Debtor or
           its affiliates, the Debtor’s restructuring, the Chapter 11 Case, the subject matter of, or the
           transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
           business or contractual arrangements between the Debtor and any such Person, the
           restructuring of Claims and Interests before or in the Chapter 11 Case, the negotiation,
           formulation, or preparation of the Plan, the Confirmation Order, or related agreements,
           instruments, or other documents, or upon any other act or omission, transaction,
           agreement, event, or other occurrence relating to the Debtor taking place on or before the
           Effective Date; provided that, notwithstanding anything to the contrary in the foregoing,
           nothing in the Plan, including this Article VII.F shall release (i) any obligations under the
           Plan or the Plan Supplement; or (ii) any acts constituting willful misconduct, gross
           negligence, intentional fraud or criminal conduct as determined by a Final Order.

                G. Injunction.

                      1. Generally. Except as provided in the Plan or the Confirmation Order, as of
                         the Confirmation Date, all entities that have held, currently hold, or may
                         hold a Claim that is unclassified by the Plan or that is classified by Article III
                         of the Plan or that is subject to a distribution under the Plan, or an Interest
                         or other right of an equity holder, are permanently enjoined from taking any
                         of the following actions on account of any such Claims or Interests or rights:
                         (i) commencing or continuing in any manner any action or other proceeding
                         against any property to be distributed under the Plan; (ii) enforcing,
                         attaching, collecting, or recovering in any manner any judgment, award,
                         decree, or order against any property to be distributed under the Plan; (iii)
                         creating, perfecting, or enforcing any lien or encumbrance against any
                         property to be distributed under the Plan; and (iv) commencing or
                         continuing any action, in any manner, in any place, that does not comply
                         with or is inconsistent with the provisions of the Plan or the Bankruptcy
                         Code.

                      2. Limited Scope. Nothing in this Plan: (i) extinguishes, prohibits, or otherwise
                         limits the right of any holder of a Claim to assert a right to setoff or recoupment
                         arising in connection with that Claim as part of the resolution and treatment of
                         that Claim under the Plan; (ii) extinguishes, prohibits, or otherwise limits the right
                         of the Estate or Reorganized Debtor to assert and prevail on any Cause of Action;
                         (iii) enjoins or otherwise precludes any party-in-interest from enforcing the terms
                         of the Plan and the Confirmation Order.

01:24374626.1
                                                           22
                        Case 19-10432-MFW         Doc 103       Filed 04/10/19   Page 23 of 30



                H. Reserved.

               I. Exculpation. The Exculpated Parties shall not have any liability to any holder of a
           Claim or Interest for any claims or Causes of action arising before, on or after the Petition
           Date and prior to or on the Effective Date for any act or omission in connection with,
           related to, or arising out of, the Chapter 11 Case, the pursuit of confirmation of the Plan,
           the consummation of the Plan, or the administration of the Plan or the property to be
           distributed under the Plan, except for willful misconduct or gross negligence. In all
           respects, the Exculpated Parties are entitled to rely on the advice of counsel with respect to
           their duties and responsibilities under the Plan.

               J. Preservation and Application of Insurance. The provisions of this Plan shall not diminish
           or impair in any manner the enforceability of coverage of any insurance policies (and any
           agreements, documents, or instruments relating thereto) that may cover Claims against the
           Debtor, any directors, trustees, or officers of the Debtor, or any other Person, including, without
           limitation, insurance for the Debtor’s directors and officers.

                K. Reserved.

              L. Waiver of Avoidance Actions; Reservation of Rights. All Avoidance Actions are hereby
           waived, effective on the Effective Date; provided, however, that the Debtor and the Reorganized
           Debtor, as applicable, reserve all rights, including the right under section 502(d) of the
           Bankruptcy Code, to use defensively the abandoned avoidance cause of action as a basis to
           object to all or any part of a Claim against the Estates asserted by a Holder which remains in
           possession of, or otherwise obtains the benefit of, an avoidable transfer.

               M. Retention, Reservation and Prosecution of Causes of Action. Except as otherwise
           provided in the Plan, all Causes of Action other than Avoidance Actions are retained and
           reserved for the Reorganized Debtor, which is designated as the Estate’s representative under
           Bankruptcy Code § 1123(b)(3)(B) for purposes of the Causes of Action other than Avoidance
           Actions. The Reorganized Debtor shall have the sole authority to prosecute, defend,
           compromise, settle, and otherwise deal with any Causes of Action other than Avoidance Actions,
           and does so in its capacity as a representative of the Estate in accordance with Bankruptcy Code
           § 1123(b)(3)(B). The Reorganized Debtor shall have sole discretion to determine in its business
           judgment which Causes of Action to pursue, which to settle, and the terms and conditions of
           those settlements. In pursuing any claim, right, or Cause of Action, the Reorganized Debtor
           shall be entitled to the extensions provided under section 108 of the Bankruptcy Code. Except as
           otherwise provided in the Plan, all Causes of Action shall survive confirmation and the
           commencement or prosecution of Causes of Action shall not be barred or limited by any
           estoppel, whether judicial, equitable, or otherwise.

                  ARTICLE VIII – CONDITIONS TO OCCURRENCE OF EFFECTIVE DATE

                A. Conditions to Effectiveness. The Effective Date does not occur unless and until:

                       1. The Confirmation Date occurs and the Confirmation Order has become a Final
                          Order, which shall, among other things, provide that the Debtor and Reorganized
                          Debtor, as applicable, shall be authorized to take all actions necessary or
01:24374626.1
                                                           23
                       Case 19-10432-MFW          Doc 103       Filed 04/10/19    Page 24 of 30



                          appropriate to obtain the Parent Commitment and to enter into any transactions
                          contemplated thereunder, including but not limited to the assumption of the
                          License Agreement;

                      2. The Debtor shall have obtained the Parent Commitment (and all conditions
                         thereto shall have been satisfied or waived);

                      3. No request for revocation of the Confirmation Order under Bankruptcy Code
                         section 1144 is pending;

                      4. Sufficient Cash exists to make all payments required under the Plan to be made on
                         the Effective Date;

                      5. The Debtor shall have established the reserve for Disputed Rejection Damages
                         Claims in accordance with Article V.E of the Plan;

                      6. The Debtor shall have surrendered the premises for each Unexpired Lease
                         rejected through the Plan; and

                      7. All instruments and agreements to be issued, entered into, delivered, or filed
                         under the Plan are issued, entered into, delivered, or filed and are effective.

               B. Waiver of Conditions. The Debtor may waive any condition to confirmation or the
           Effective Date, in whole or in part, at any time without notice, an order of the Bankruptcy Court,
           or any further action other than proceeding to confirmation and consummation of the Plan.

               C. Effect of Non-Occurrence of the Effective Date. If the Effective Date does not occur, the
           Plan shall be null and void and nothing contained in the Plan shall: (a) constitute a waiver or
           release of any Claims against the Debtor; (b) prejudice in any manner the rights of the Debtor,
           including any right to seek a further extension of the exclusivity periods under section 1121(d) of
           the Bankruptcy Code; (c) constitute an admission, acknowledgement, offer or undertaking by the
           Debtor.

                                            ARTICLE IX – MISCELLANEOUS

               A. Retention of Jurisdiction. Notwithstanding the entry of the Confirmation Order and the
           occurrence of the Effective Date, the Bankruptcy Court shall retain non-exclusive jurisdiction of
           all matters arising out of, and related to, the Chapter 11 Case and the Plan, including jurisdiction
           to:

                       1. resolve any matters related to Executory Contracts and Unexpired Leases,
                  including: (i) the assumption, assumption and assignment, or rejection of Executory
                  Contracts or Unexpired Leases to which the Debtor is a party or with respect to which the
                  Debtor may be liable, and to hear and determine the allowance of Claims resulting
                  therefrom including the amount of Cure, if any, required to be paid; (ii) any potential
                  contractual obligation under any Executory Contract or Unexpired Lease that is assumed;
                  (iii) the Reorganized Debtor’s amendment, modification, or supplement after the
                  Confirmation Date, pursuant to Article VI of the Plan, of the Schedule of Executory
01:24374626.1
                                                           24
                    Case 19-10432-MFW          Doc 103      Filed 04/10/19   Page 25 of 30



                Contracts and Unexpired Leases; and (iv) any dispute regarding whether a contract or
                lease is or was executory or expired;

                    2. adjudicate any and all adversary proceedings, applications, and contested matters
                that may be commenced or maintained pursuant to the Chapter 11 Case, this Plan, or that
                were the subject of proceedings before the Bankruptcy Court, prior to the Effective Date,
                proceedings to adjudicate the allowance of Disputed Claims, and all controversies and
                issues arising from or relating to any of the foregoing;

                    3. ensure that distributions to Holders of Allowed Claims are accomplished as
                provided herein and adjudicate any and all disputes arising from or relating to
                distributions under the Plan;

                   4. hear and determine or resolve any and all matters related to Causes of Action;

                    5. enter and implement such orders as may be appropriate if the Confirmation Order
                is for any reason stayed, revoked, modified, and/or vacated;

                    6. issue and implement orders in aid of execution, implementation, or consummation
                of this Plan;

                    7. consider any modifications of this Plan, to cure any defect or omission, or to
                reconcile any inconsistency in any order of the Bankruptcy Court, including the
                Confirmation Order;

                    8. hear and determine all applications for allowance of compensation and
                reimbursement of Professional Fee Claims under this Plan or under sections 330, 331,
                503(b), 1103, and 1129(a)(4) of the Bankruptcy Code; determine requests for the
                payment of Claims entitled to priority under section 507(a)(1) of the Bankruptcy Code,
                including compensation and reimbursement of expenses of parties entitled thereto;
                adjudicate, decide, or resolve any and all matters related to section 1141 of the
                Bankruptcy Code;

                    9. hear and determine disputes arising in connection with the interpretation,
                implementation, or enforcement of this Plan or the Confirmation Order, including
                disputes arising under agreements, documents, or instruments executed in connection
                with this Plan and disputes arising in connection with any Person or entity’s obligations
                incurred in connection with the Plan;

                   10. hear and determine all suits or adversary proceedings to recover assets of the
                Debtor and property of their Estates, wherever located;

                   11. hear and determine matters concerning state, local, and federal taxes in
                accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

                   12. grant any consensual request to extend the deadline for assuming or rejecting
                Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code, or in the event

01:24374626.1
                                                       25
                       Case 19-10432-MFW          Doc 103       Filed 04/10/19   Page 26 of 30



                  that the Effective Date does not occur, to consider any request to extend the deadline for
                  assuming or rejecting Unexpired Leases pursuant to section 365(d)(4);

                      13. hear any other matter not inconsistent with the Bankruptcy Code;

                     14. hear and determine all disputes involving the existence, nature or scope of the
                  Debtor’s discharge;

                      15. issue a final decree and enter an order closing the chapter 11 case; and

                      16. enforce all orders previously entered by the Bankruptcy Court.

           After the Effective Date, the Bankruptcy Court shall retain jurisdiction with respect to each of
           the foregoing items and all other matters that were subject to its jurisdiction prior to the
           Confirmation Date. Nothing contained herein shall be construed to increase, decrease or
           otherwise modify the independence, sovereignty or jurisdiction of the Bankruptcy Court.

               B. Effecting Documents; Further Transactions; Timing. The Debtor and Reorganized Debtor
           are authorized and directed as of the Effective Date, without further order of the Bankruptcy
           Court, to execute, deliver, file, or record all contracts, instruments, releases, and other
           agreements or documents, and to take all actions necessary or appropriate to effect and further
           evidence the terms of the Plan. All transactions required to occur on the Effective Date under the
           terms of the Plan are deemed to have occurred simultaneously.

               C. Governing Law. Except to the extent the Bankruptcy Code, Bankruptcy Rules, or other
           federal laws apply, the laws of the State of New York shall govern the rights and obligations
           arising under the Plan, without giving effect to principles of conflicts of law of New York.

               D. Exemption from Transfer Taxes. Under Bankruptcy Code § 1146(a): (a) the issuance,
           distribution, transfer, and exchange of assets or property of the Estate; (b) the execution,
           assignment, modification, or recording of any lease or sublease; and (c) the execution, delivery,
           or recording of a deed or other instrument of transfer under, in furtherance of, or in connection
           with, the Plan, the Confirmation Order, or any transaction contemplated above, or any
           transactions arising out of, contemplated by, or in any way related to, the foregoing are not
           subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
           mortgage tax, or real estate transfer tax, or other similar tax or governmental assessment and the
           appropriate state or local government officials or agents are directed to forego the collection of
           any such tax or assessment and to accept for filing or recordation any of the foregoing
           instruments or other documents without the payment of any such tax or assessment.

               E. Post-Effective Date Fees; Final Decree. Notwithstanding anything to the contrary
           contained in the Plan, all fees payable through the Effective Date pursuant to 28 U.S.C. § 1930
           shall be paid on the Effective Date, or as soon as practicable thereafter. The Reorganized Debtor
           is responsible for paying any post-Effective Date fees under 28 U.S.C. § 1930(a)(6) and filing
           post-confirmation reports until the Bankruptcy Court enters a final decree, which Reorganized
           Debtor must seek as soon as feasible after distributions under the Plan have commenced. Notice
           of application for a final decree need be given only to those holders of Claims and Interests and
           other parties that, after the Effective Date, specifically request such notice.
01:24374626.1
                                                           26
                       Case 19-10432-MFW           Doc 103       Filed 04/10/19    Page 27 of 30



               F. Modification and Amendments. The Debtor may alter, amend, or modify this Plan under
           section 1127(a) of the Bankruptcy Code at any time prior to the Confirmation Date. After the
           Confirmation Date and prior to substantial consummation of this Plan as defined in section
           1101(2) of the Bankruptcy Code, the Debtor may under section 1127(b) of the Bankruptcy Code,
           institute proceedings in the Bankruptcy Court to remedy any defect or omission or reconcile any
           inconsistencies in this Plan, the Disclosure Statement, or the Confirmation Order, and such
           matters as may be necessary to carry out the purposes and effects of this Plan.

               G. Method of Payment; Payments, Filings, and Notices Only on Business Days. Payments of
           Cash under the Plan must be made by check drawn on a domestic bank or by wire transfer from a
           domestic bank. Whenever any payment, distribution, filing, delivery, or notice to be made under
           the Plan is due on a day other than a Business Day, such payment, distribution, filing, delivery,
           or notice may instead be made, without interest or penalty, on the immediately following
           Business Day.

               H. Undeliverable or Unclaimed Distributions. If any distribution to a Holder of an Allowed
           Claim made in accordance herewith (which, for the avoidance of doubt, shall not include any
           payment with respect to any Administrative Claim or any Claim in Classes 1, 2, or 3) is returned
           to the Reorganized Debtor as undeliverable, no further distributions shall be made to such Holder
           unless and until the Reorganized Debtor is notified in writing of such Holder’s then-current
           address or other necessary information for delivery, at which time such undelivered distribution
           shall be made to such Holder within ninety (90) days of receipt of such Holder’s then-current
           address or other necessary information; provided that any such undelivered distribution shall be
           deemed unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of six
           (6) months from the later of (a) the Effective Date and (b) the date of the initial attempted
           distribution. After such date, all unclaimed property or interests in property shall revert to the
           Reorganized Debtor automatically and without need for a further order by the Bankruptcy Court
           (notwithstanding any applicable non-bankruptcy escheat, abandoned, or unclaimed property laws
           to the contrary), and the right, title, and interest of any Holder to such property or interest in
           property shall be discharged and forever barred. Notwithstanding anything to the contrary
           contained in the Plan, nothing in this provision shall act as a bar to entry of a final decree Closing
           the Chapter 11 Case.

               I. Time Bar to Cash Payments. Checks issued by the Reorganized Debtor in respect of
           Allowed Claims (which, for the avoidance of doubt, shall not include any payment with respect
           to any Administrative Claim or any Claim in Classes 1, 2, or 3) shall be null and void if not
           negotiated within 60 days after the date of issuance thereof. Requests for reissuance of any
           check shall be in writing to the Reorganized Debtor by the holder of the Allowed Claim to whom
           such check originally was issued. Any such written claim in respect of such a voided check must
           be received by the Reorganized Debtor on or before 60 days after the expiration of the 60 day
           period following the date of issuance of such check. Thereafter, the amount represented by such
           voided check shall irrevocably revert to the Reorganized Debtor free and clear of any
           restrictions. Any Claim in respect of such voided check shall be discharged and forever barred
           from assertion against the Debtor, the Estate, or the Reorganized Debtor.

             J. Dissolution of any Statutory Committee. On the Confirmation Date, any Statutory
           Committee formed in connection with the Chapter 11 Case shall dissolve automatically and all
01:24374626.1
                                                            27
                        Case 19-10432-MFW          Doc 103       Filed 04/10/19    Page 28 of 30



           members thereof shall be released and discharged from all rights, duties and responsibilities
           arising from or related to the Chapter 11 Case.

                K. Revocation, Withdrawal, or Non-Consummation. The Debtor reserves the right to revoke
           or withdraw this Plan at any time prior to the Effective Date, which revocation or withdrawal
           shall occur upon the Debtor’s filing of a notice thereof, and to file subsequent chapter 11 plans.
           If the Debtor revokes or withdraws the Plan, it shall be null and void and, in such event, nothing
           contained herein shall be deemed to constitute a waiver or release of any Causes of Action or
           Claims by or against the Debtor or any other Person or to prejudice in any manner the rights of
           the Debtor or any Person in any further proceedings involving the Debtor.

              L. Notices. After the Effective Date, any pleading, notice, or other document required by the
           Plan to be served on or delivered on the parties below shall be served as follows:

                If to the Reorganized Debtor:

                Diesel USA, Inc.
                220 W 19th St
                8th Floor
                New York, NY 10011
                Attn: Matteo Comunalazzi, Stefano Rosso

                With a copy (which shall not constitute notice) to:

                Arent Fox LLP
                1301 Avenue of the Americas
                42nd Floor
                New York, NY 10019
                Attn: George P. Angelich, Esq., David J. Mayo, Esq., Phillip Khezri, Esq.

                And

                Young Conaway Stargatt & Taylor, LLP
                Rodney Square
                1000 North King Street
                Wilmington, DE 19801
                Attn: Pauline K. Morgan, Esq., Kenneth J. Enos, Esq., and Travis G. Buchanan, Esq.

                If to U.S. Trustee:
                Office of the United States Trustee for the District of Delaware
                Room 2207, Lockbox 35
                844 North King Street
                Wilmington, DE 19801
                Attn: Linda J. Casey, Esq.




01:24374626.1
                                                            28
                       Case 19-10432-MFW           Doc 103       Filed 04/10/19    Page 29 of 30



               M. Entire Agreement. Except as otherwise indicated, the Plan supersedes all previous and
           contemporaneous negotiations, promises, covenants, agreements, understandings, and
           representations on such subjects, all of which have become merged and integrated into the Plan.

               N. Severability. If, prior to the Confirmation Date, any term or provision of the Plan is held
           by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court shall have
           the power to alter and interpret such term or provision to make it valid or enforceable to the
           maximum extent practicable, consistent with the original purpose of the term or provision held to
           be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered
           or interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of
           the terms and provisions of the Plan will remain in full force and effect and will in no way be
           affected, impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation
           Order shall constitute a judicial determination and shall provide that each term and provision of
           the Plan, as it may have been altered or interpreted in accordance with the foregoing, is (a) valid
           and enforceable pursuant to its terms, (b) integral to the Plan and may not be deleted or modified
           without the Debtor’s consent, and (c) nonseverable and mutually dependent.

               O. Exhibits. All exhibits and documents included in the Plan Supplement are incorporated
           into and are a part of the Plan as if set forth in full in the Plan. After the exhibits and documents
           are filed, copies of such exhibits and documents shall be available upon request to the Debtor’s
           counsel, by contacting Arent Fox LLP, 1301 Avenue of the Americas, 42nd Floor, New York,
           NY 10019 or Young Conaway Stargatt & Taylor, LLP, 1000 North King Street, Wilmington, DE
           19801, at the Bankruptcy Court’s website at https://ecf.deb.uscourts.gov/ or at the website of the
           Noticing Agent, http://cases.stretto.com/dieselUSA. To the extent any exhibit or document is
           inconsistent with the terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the
           non-exhibit or non-document portion of the Plan shall control.

               P. Conflicts. Except as set forth in the Plan, to the extent that any provision of the
           Disclosure Statement or any other order (other than the Confirmation Order) referenced in the
           Plan (or any exhibits, schedules, appendices, supplements or amendments to any of the
           foregoing), conflict with or are in any way inconsistent with any provision of the Plan, the Plan
           shall govern and control; provided, however, that if there is a conflict between this Plan and a
           Plan Supplement document, the Plan Supplement document shall govern and control.




                                          [SIGNATURE ON FOLLOWING PAGE]




01:24374626.1
                                                            29
                        Case 19-10432-MFW          Doc 103      Filed 04/10/19   Page 30 of 30




                Respectfully submitted, as of April 10, 2019,

                                                         DIESEL USA, Inc.
                                                         By:    /s/ Mark G. Samson
                                                         Name: Mark G. Samson
                                                         Title: Chief Restructuring Officer




01:24374626.1
                                                           30
